PER CURIAM.
On January 12, 1979, the court entered a judgment and sentence adjudging appellant guilty of first degree murder and assault with intent to commit first degree murder and sentencing him to life imprisonment for murder and fifteen years consecutive for assault. We affirm the adjudication of guilt and sentence for assault because there is already in existence a valid judgment and sentence for assault which the court entered on August 15, 1975. We also strike any reference to credit time since proper credit is included in the 1975 judgment. Finally, we note that the sentences for murder and assault will run consecutively.
GRIMES, C. J., and HOBSON and DAN-AHY, JJ., concur.